Citation Nr: 9914777	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
asthma. 

4.  Entitlement to a compensable rating for a right knee 
disorder.

5.  Entitlement to a compensable rating for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had verified active duty from March 1976 to 
February 1990, and he reportedly had earlier service which 
has not been verified. 

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO rating decision which denied service 
connection for right ankle and right hand disabilities, and 
which granted service connection and noncompensable ratings 
(the veteran appealed for higher ratings) for asthma, a right 
knee disorder, and mitral valve prolapse.  In August 1998, 
the RO granted a higher rating of 10 percent for asthma, and 
the appeal for a higher rating for this disorder continues.  


REMAND

The veteran's service from March 1976 to February 1990 has 
been verified by the RO, but earlier service has not been 
verified.  The veteran's final DD Form 214 shows he retired 
at the end of February 1990 with over 21 years of active 
service.  The RO should verify all active service, since 
service dates are the reference points for determining 
service connection, and because the service medical records 
dated during unverified service include entries relevant to 
some of the disabilities in issue.

The Board notes that the VA criteria for rating 
cardiovascular disorders (38 C.F.R. § 4.104) were revised, 
effective January 12, 1998.  The RO has not considered the 
new criteria in its evaluation of the veteran's claim for a 
compensable rating for his service-connected mitral valve 
prolapse, and such should be done prior to appellate 
consideration of this claim.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The veteran has not undergone a VA examination for evaluation 
of his service-connected mitral valve prolapse or his 
service-connected right knee condition.  The file reflects 
that he did not report for a scheduled VA examination in 
October 1993, although he states that he never received 
notice of that examination, and the file does not contain a 
copy of such notification.  In the judgment of the Board, he 
should be given another opportunity to report for 
examination.  The veteran did receive a VA examination, 
including pulmonary function studies, in early 1997 for his 
service-connected asthma, but given that the examination is 
over two years old, and he asserts the condition has 
worsened, a current examination is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

On remand, all recent medical records, relevant to the 
disabilities in issue, should also be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

For the above reasons the case is remanded to the RO for the 
following actions:

1.  The RO should contact the service 
department and verify the veteran's 
complete dates of active service.

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment by all health care providers 
(VA and non-VA) who have treated him for 
right ankle, right hand, and right knee 
problems, and for asthma and a heart 
condition from 1995 to the present.  When 
he provides any necessary authorizations, 
the RO should obtain the related medical 
records.  38 C.F.R. § 3.159.  All records 
obtained should be associated with the 
claims folder.

3.  The veteran should undergo a VA 
cardiovascular examination to determine 
the severity of his service-connected 
mitral valve prolapse.  The claims folder 
should be provided to and reviewed by the 
examiner.  The RO should provide the 
doctor with a copy of the new rating 
criteria for cardiovascular conditions, 
which became effective in January 1998, 
and the doctor should report findings 
which are responsive to the rating 
criteria. 

4.  The veteran should undergo a VA 
examination to determine the severity of 
his service-connected postoperative 
residuals of a tendon repair of the right 
knee.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  Findings should be reported 
in detail, including range of knee motion 
in degrees, and the existence and extent 
of any instability, weakness, pain, etc.  
The doctor should also report on the 
degree of any additional limited motion 
or other functional impairment due to 
knee pain. 

5.  The veteran should undergo a VA 
respiratory examination, including 
pulmonary function studies, to determine 
the severity of his service-connected 
asthma.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.

6.  Then the RO should again adjudicate 
all issues on appeal.  In its 
adjudication of the issue of a higher 
rating for mitral valve prolapse, the RO 
should apply the new rating criteria for 
cardiovascular disorders, which became 
effective in January 1998.  If the claims 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

